UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANGELA DEL VILLAR,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-10891 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
HYATT HOTELS CORPORATION et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         The pretrial conference scheduled for June 1, 2021, at 4:00 p.m., see ECF No. 56, is
RESCHEDULED to June 1, 2021, at 4:30 p.m. In light of the circumstances surrounding
COVID-19, the Court will conduct the conference remotely by telephone in accordance with
Rule 2(A) of the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
available at https://nysd.uscourts.gov/hon-jesse-m-furman. The parties, including pro se
Defendant Neil Francois, should join the conference by calling the Court’s dedicated
conference line at (888) 363-4749 and using access code 542-1540, followed by the pound (#)
key. (Members of the public and press may also attend using the same dial-in information; they
will not be allowed to speak during the conference.) The parties are reminded of their obligation
to file a joint letter on ECF no later than the Thursday prior to the conference. See ECF No.
41.

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the counseled parties shall
send a joint email to the Court with a list of counsel who may speak during the teleconference
and the telephone numbers from which counsel expect to join the call. More broadly, counsel
should review and comply with the rules and guidance regarding teleconferences set forth in the
Court’s Emergency Individual Rules and Practices in Light of COVID-19.

        The Clerk of Court is directed to mail a copy of this Order to Defendant Neil Francois.

        SO ORDERED.

Dated: May 24, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
